        Case 1:20-cv-10689-GAO Document 17 Filed 07/13/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



 HANS TIEFENTHALER
               Plaintiff
                                                     CIVIL ACTION
              V.
                                                     NO. 20-10689-GAO
 HOLIDAY INN CLUB VACATION INCORPORATED.
                Defendant

                        SETTLEMENT ORDER OF DISMISSAL


_O’TOOLE             S.U.S.D.J.__________________


       The Court having been advised on 7/13/20                         that the above-

entitled action has been settled;

       IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice to the right of any party, upon good cause shown, to reopen the action within

thirty(30) days if settlement is not consummated.


                                               By the Court,


 7/13/20                                       /s/ Paul Lyness
      Date                                     Deputy Clerk
